Exhibit 10.9.2

 

  3. Nachtrag zum       3rd Amendment to   Dienstvertrag       Service Agreement
  zwischen       between

  der W.E.T. Automotive Systems Aktiengesellschaft     W.E.T. Automotive Systems
Aktiengesellschaft   Rudolf-Diesel-Str. 12, 85235 Odelzhausen, -vertreten durch
den Aufsichtsrat, dieser wiederum vertreten durch den Aufsichtsratsvorsitzenden,
Herrn Dr. Franz Scherer — (die “Gesellschaft”),     Rudolf-Diesel-Str. 12, 85235
Odelzhausen Germany-represented by the supervisory board the latter represented
by its chairman, Dr. Franz Scherer — (the “the Company”)   und     and  

Herrn Frithjof Oldorff

Ligsalzstr. 2, 85241 Hebertshausen (“FO”, gemeinsam mit der Gesellschaft die
“Parteien”).

   

Mr. Frithjoff Oldorff

Ligsalzstr. 2, 85241 Hebertshausen Germany (“FO”, together with the Company the
“Parties”).

  I.     I.   Präambel     Preamble 1.   Die Parteien haben am 15. Mai 2007
einen Dienstvertrag geschlossen, (der “Dienstvertrag”), der durch Nachträge vom
30. Januar 2010 (“Erster Nachtrag”) und [4. Juli] 2011 (“Zweiter Nachtrag”)
geändert und ergänzt wurde. Dieser Nachtrag ändert/ergänzt Regelungen im
Dienstvertrag, ohne diesen und seine Nachträge zu ersetzen. Diese bleiben in
Gänze gültig.   1.   The parties have entered into, on 15 May 2007, a service
agreement (the “Service Agreement”), which was amended and supplemented by the
amendments dated 30 January 2010 (“First Amendment”) and [4 July]. 2011.
(“Second Amendment”). - This addendum superseeds certain specifications of the
original service agreement and earlier amendments, which however remain valid in
their entirety.   II.     II.   § 1     §1   Position / Vertretung     Position
/ Representation   Entsprechend der gegenwärtigen Aufgabenverteilung im
Vorstand. — Seitens des beherrschenden Mehrheitsaktionärs liegt die Zusicherung
vor, dass F.O. die Rolle des COO für die gesamte Gentherm Gruppe wahrnehmen
soll.     As currently definded in the “Vorstand Role and Responsabilities”. The
controlling shareholder has designated F. O. in the role of COO for the entire
Gentherm Group.     § 2       § 2



--------------------------------------------------------------------------------

  Vergütung     Renumeration 1.   F.O. erhält ein jährliches Bruttogehalt von
€350.000,00 (Grundgehalt)   1.   F.O. is entitled to an annual gross salary in
the amount of €350.000,00. (Base Salary). 2.   Es ist geplant, die Regelung der
jährlichen erfolgsabhängen Tantieme (annex 2.2) mit Wirkung 2014 zu ersetzen
durch ein für alle Gentherm “Executives” gültiges System. Mit Einführung des
neuen Systems werden Guthaben aus Annex 2.2, alt, Bonus Bank, zur Zahlung
fällig.   2.   It is planned to replace the performance based annual management
Bonus (annex 2.2) by a system, applicable to all Gentherm executives from 2014
on. Effective date of validity of the new System, the claims accumulated
according to annex 2.2 previous System, will be payable.   § 10     § 10  
Laufze     Term   Diese Vereinbarung wird mit Wirkung zum 1.01.2014 geschlossen
und endet ohne dass es einer Kündigung bedarf am 31.12.2016.     This agreement
is entered into as of 1.01.2014 and ends 31.12.2016 with out a termination
declaration necessary.  

Odelzhausen, den

   

  /s/ Franz Scherer         /s/ Frithjoff Oldorff   Franz Scherer      
Frithjoff Oldorff

 